Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because Figs. 5 and 7 do not show θ1 and θ2, as mentioned in the specification. Figs. 5 and 7 show unusual characters in place of θ. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 14 and 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Applicant’s admitted prior art.
As to claim 1, applicant’s admitted prior art (Fig. 14; and description at paragraph bridging pages 14 and 15) discloses applicant’s claimed peep-proof film, including: 
a light-transmitting film body (110), an electrophoretic liquid (120), a first electrode pattern (one of 130 and 140) and a second electrode pattern (the other of 130 and 140), the film body including a light incident surface (bottom most surface of the film) and a light exit surface (upper most surface of the film) which are opposite to each other, the first electrode pattern and the second electrode pattern spaced in a thickness direction of the peep-proof film, the film body has a plurality of receiving cavities (space occupying element 120) thereinside, the electrophoretic liquid disposed in the receiving cavities, the electrophoretic liquid located between the first electrode pattern and the second electrode pattern, and includes a dispersion medium (121) and electrophoretic particles (122), and a refractive index of the dispersion medium being less than that of the film body.
As to claim 4, since applicant’s admitted prior art film includes all elements, as claimed by applicant, applicant’s admitted prior art film would be able to satisfy a relationship, as claimed by applicant.
As to claim 5, applicant’s admitted prior art film includes a first substrate (one of 111 and 112) and a second substrate (the other of 111 and 112), the first substrate and the second substrate are attached together, a surface of the second substrate facing away from the first substrate being the light incident surface, and a surface of the first substrate facing away from the second substrate being the light exit surface.
	As to claim 6, applicant’s admitted prior art discloses the first electrode pattern including a plurality of first electrodes, and each receiving cavity is provided at least one of the first electrodes therein.
	As to claim 7, applicant’s admitted prior art film includes
the first electrode disposed on a top surface of the receiving cavity with a space between each edge of the first electrode and a side wall of the receiving cavity adjacent to the edge, wherein the top surface of the receiving cavity is a surface of the receiving cavity facing the light exit surface.
	As to claim 8, applicant’s admitted prior art discloses the receiving cavity formed in the first substrate.
As to claim 10, applicant’s admitted prior art discloses the first electrode pattern being an entire plate-shaped electrode, the first electrode pattern located between the first substrate and the second substrate, and the receiving cavities formed in the second substrate.
As to claim 11, applicant’s admitted prior art discloses the second electrode pattern being an entire plate-shaped electrode and made of a transparent conductive material, and the second electrode pattern located on a light incident side of the light incident surface.
As to claim 16, applicant’s admitted prior art discloses the receiving cavities parallel to each other and spaced apart from each other.
	As to claim 17, applicant’s admitted prior art discloses the receiving cavities intersected with each other to divide the peep-proof film into a plurality of light transmitting parts.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art, as applied to claim 1.
As to claim 9, although applicant’s admitted prior art does not disclose the receiving cavity including a first receiving groove formed in the first substrate and a second receiving groove formed in the second substrate, as claimed by applicant, such feature would be considered routine variations in the field of endeavor and therefore would have been obvious to one of ordinary skill in the art.
	As to claims 12 and 15, although applicant’s admitted prior art does not disclose the peep-proof film further including at least one reflective layer, as claimed by applicant, the use of the reflective film within the peep-proof film is known to those skilled in the art for reflecting the light in a desired direction. 
In light of this, applicant’s claimed reflective film would have been obvious to one of ordinary skill in the art for reflecting the light in a desired direction. 
	As to claims 18 and 19, although applicant’s admitted prior art does not disclose the peep-proof film for use within a backlight source, the use of the peep-proof film is known in the art of a backlight source for selectively blocking or allowing the light. Also, the use a reflective polarizer within the backlight source is also known to those skilled in the art for selectively polarizing the light.
	In light of this, it would have been obvious to one of ordinary skill in the art to provide a backlight source including the peep-proof film of applicant’s admitted prior art and the reflective polarizer for selectively blocking or allowing and polarizing the light.

Claims 2, 3, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 3, 13, 14 and 20, prior art of the record does not disclose applicant’s claimed peep-proof film of claim 2 which includes all limitations of base claim 1, 
wherein the light exit surface of the film body includes a plurality of planar connecting portions and a plurality of curved surface protrusions, each curved surface protrusion is located between two adjacent receiving cavities, and adjacent curved surface protrusions are connected by the planar connecting portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2875